Citation Nr: 0730142	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to May 
1980.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran testified at a Travel Board 
hearing in August 2007. 

The veteran also filed a notice of disagreement of the RO's 
January 2007 denial of service connection for post-traumatic 
stress disorder (PTSD).  However, he withdrew that appeal in 
writing in February 2007.  The veteran's representative also 
confirmed the withdrawal during the August 2007 Travel Board 
hearing, in addition to withdrawing the veteran's claim for 
individual unemployability.  See 38 C.F.R.  § 20.204 (2007).  
Therefore, these issues are not currently before the Board.


FINDINGS OF FACT

1.  The veteran's paranoid personality disorder is not a 
"disease" or "injury" within the meaning of applicable VA 
law and regulations.

2.  The veteran's current psychiatric disorders did not begin 
during service or for many years thereafter, and are not 
related to inpatient treatment during his military service 
from June 1976 to May 1980.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1101(3), 1112(a), 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a), 4.9, 4.127 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043.

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112; 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
psychoses).  VA has recently published a final rule, 38 
C.F.R. § 3.384, which defines the term psychosis.  See 71 
Fed. Reg. 42,758 - 42,760 (July 28, 2006).  This regulation 
applies to applications for benefits received by VA on or 
after August 28, 2006.  Therefore, it is inapplicable in this 
case, as the claim for service connection was received in 
August 2004.   

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The veteran contends that he has suffered from an acquired 
psychiatric disorder, manifested mostly by symptoms of 
paranoia and depression, since his military service.  He 
further explains that his psychiatric condition first 
manifested itself during service when he received inpatient 
treatment for two weeks at a naval hospital.  He asserts that 
he did not receive further treatment during service or for 
many years thereafter due to a fear of what the government 
might do to him.  See August 2004 claim and August 2007 
Travel Board testimony.    

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this regard, a March 2007 VA 
examination revealed a diagnosis of anxiety disorder, not 
otherwise specified.  In addition, Social Security 
Administration (SSA) and private psychological evaluations 
since 1997 assessed the veteran with schizophrenia, 
delusional disorder, depressive disorder, and alcohol abuse 
and drug dependence disorders.  Based on the above, the 
evidence at least shows current psychiatric disorders.    

In addition, the veteran has been diagnosed with paranoid 
personality disorder.  See report of March 2007 VA examiner, 
March 1998 SSA psychological evaluation, and August 1997 
psychiatric evaluation by "E.L.," M.D.  The Board 
emphasizes that personality disorders are not "diseases" or 
"injuries" within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Thus, service connection 
is precluded by law for a personality disorder.  

With regard to his other disorders, service medical records 
(SMRs) indicate that the veteran was seen for a complaint of 
paranoia in October 1979.  There was a medical note to rule 
out paranoid schizophrenia.  He was subsequently hospitalized 
in a naval hospital for two weeks.  The veteran reported that 
he was being "followed" by several individuals, and that he 
felt paranoid.  The veteran underwent psychological testing.  
He was treated with sodium Amytal (also know as truth serum).  
After an extensive workup, it was indicated that there was no 
evidence of a gross psychosis or neurosis, providing evidence 
against this claim.  

In addition, the veteran did not have any problems at that 
time with alcohol or drugs.  It was determined there was no 
further need for psychiatric care.  Notably, upon 
investigation of the veteran's complaints of being followed, 
three of the veteran's friends were contacted and actually 
confirmed the veracity of the veteran's story.  Accordingly, 
it was determined that the veteran was "in touch with 
reality."       

Importantly, SMRs are negative for any further complaint, 
treatment, or diagnosis of an acquired psychiatric disorder.  
In fact, upon discharge in May 1980, his psychiatric 
examination was normal.  Service personnel records (SPRs) as 
well are negative for any major disciplinary problems.  
Overall, SMRs and SPRs provide evidence against the claim, as 
they do not document a definitive psychiatric disorder, 
despite a period of extensive psychological testing.

Post-service, SSA disability records document that the 
veteran has been considered disabled since January of 1996 
due to a delusional disorder, among other conditions, well 
after service from June 1976 to May 1980.  The veteran 
confirmed at the hearing that his first post-service 
treatment for psychiatric issues occurred in 1996, over 15 
years after discharge from service.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Consequently, a presumption of in-service incurrence for a 
psychosis is not for application.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).  It also follows that there is no 
basis to award service connection for an acquired psychiatric 
disorder based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.     

With regard to continuity of symptomatology, the Board 
acknowledges the veteran's assertion that he has experienced 
psychiatric symptoms since his hospitalization during 
service, despite his lack of subsequent in-service and post-
service treatment for many years.  His alleged reasons for 
not seeking treatment include a fear of the government and 
difficulty paying for prescriptions.  See Travel Board 
hearing testimony and August 1997 psychological evaluation by 
Dr. E.L.  He has also submitted a lay statement from his 
father to support this contention.  

The veteran is indeed competent to report symptoms of 
depression, paranoia, and isolation for many years.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  
However, the veteran's lay contentions in this case are 
outweighed by the post-service medical record which, as a 
whole, indicates that the veteran did not have a specific 
psychiatric disorder until many years after service, with no 
relation to his service.  See generally Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  Simply put, the veteran's lay 
contentions regarding his psychiatric symptomatology are 
outweighed by the medical evidence of record, revealing no 
psychiatric disorder until many years after discharge from 
service with no connection with service or event in service.       

Moreover, there is clear, competent medical evidence against 
a finding of a nexus between the veteran's current 
psychiatric disorders and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Specifically, the March 2007 examiner, 
after a thorough review of the claims folder, diagnosed the 
veteran with an anxiety disorder related to current social 
isolation and financial stressors.  He also discussed the 
veteran's current anxiety in light of his paranoid 
personality disorder, for which service connection is 
precluded as a matter of law.

Furthermore, the examiner did not agree with the diagnosis of 
schizophrenia, and in event, did not find that there a 
connection between any schizophrenia and the veteran's active 
service.  The examiner emphasized that the veteran was able 
to engage in gainful employment upon discharge from service, 
and was not diagnosed with schizophrenia until many years 
after discharge from service.  The Board finds this opinion 
is entitled to great probative weight, supported by the 
service and post-service medical evidence of record, and 
provides strong evidence against this claim.  

Accordingly, as service, post-service, and the VA medical 
opinion have been found to provide evidence (as a whole) 
against this claim, outweighing the veteran's contentions, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations. See 38 U.S.C.A. § 5107 
(West 2002).  The claim is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  
VCAA letters from the RO to the veteran dated October 2004 
and November 2004.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board also observes that the RO correctly issued the 
October 2004 and November 2004 VCAA notice letters prior to 
the January 2005 adverse determination on appeal.  Pelegrini, 
18 Vet. App. at 120.  Thus, there is no timing or content 
error with regard to the original four elements of notice.

However, with regard to additional first element notice, a 
latter January 2007 letter from the RO further advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  Notably, the RO did not provide Dingess notice of 
the first element prior to the initial adjudication on 
appeal.  Pelegrini, 18 Vet. App. at 120.  It is important to 
note that the decision in Dingess was only recently issued by 
the Court.  Therefore, there was no basis for the VA to act 
in accordance with a Court decision that did not exist until 
March 2006.  In addition, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so any timing error in providing additional notice 
is harmless error.      

Furthermore, as to any timing error, the Board emphasizes 
that the Federal Circuit also recently held that the 
provision of adequate VCAA notice prior to a "readjudication 
decision" such as a supplemental statement of the case 
(SSOC) "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  In this vein, the RO issued 
additional Dingess notice in January 2007 prior to 
readjudication of the claim in the June 2007 SSOC.  

Thus, any timing error was cured, such that the error was 
harmless and did not affect the essential fairness of the 
adjudication.  Furthermore, through the veteran's  statements 
and the VCAA notices provided, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
service connection claim, such that any notice defect was 
cured by the veteran's actual knowledge.  See generally 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).        

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, SSA disability records, VA treatment 
records, private medical evidence as identified and 
authorized by the veteran, and a VA examination and opinion.  
The veteran was also given the opportunity to present 
testimony at a Travel Board hearing.  In December 2004, a 
private clinic responded to the RO's request for treatment 
records pertaining to the veteran by indicating that the 
records had been shredded.  It is common practice for 
hospitals and physicians to retain medical records for as 
long as required by law and then to destroy them.  In this 
case, the Board is satisfied the RO has made reasonable 
efforts to obtain these private medical records.  See 
38 C.F.R. § 3.159(c).      

The veteran also discussed submitting additional private 
records during the Travel Board hearing, but subsequent to 
the hearing, no additional records were actually submitted.  
In any event, there is no indication that any outstanding 
records would affect the outcome of the appeal.  While 
additional attempts to obtain information can always be 
undertaken, in light of the evidence above, the Board finds 
that such an additional attempt cannot be justified.  Thus, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


